 

 

Case 1:20-cr-004/75-JFK ._Document 25 Filed 01/27/21 Page T of T

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee X
U.S.A
ye ! #20 Cr 475 (JFK)
Jose Rosario | |
an a x ‘

 

The sentencing in this case is set for January 27, 2021-at 11:30 a.m. in Courtroom 24-B.

If the public wishes to hear this proceeding, they may call the following conference line

SUR TARE ated AS TSUN EL IS FN PE ten 2 TR ae a A OAC et dalle
Ain RAG en Mba a kh TR Dea AL AS

   

and dial-in: -.
AT&T Conference Line: 1-888-363-4749,
Access Code: 788 3927 #

80 ORDERED.

Dated: New York, New York

[-2-7-U|

 

 

- JOHN F. KEENAN '
United States District Judge

~
